Citation Nr: 1546185	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  12-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable disability rating for left ear hearing loss disability.

2. Entitlement to a temporary total evaluation for convalescence following treatment of a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was remanded by the Board in August 2014.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  Other documents on Virtual VA are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.

The issue of entitlement to service connection for left ear disease has been raised in the record in a July 2010 VA examination report.  The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for right ear hearing loss disability and bilateral tinnitus have been raised by the record in the March 2011 VA examination report.  See also October 2014 videoconference hearing testimony.  These three issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


	(CONTINUED ON NEXT PAGE)

REMAND

Increased Rating

The Veteran's VA treatment records indicate that the Veteran underwent audiometric testing in January 2010 and October 2010.  The treatment notes state the audiograms are "viewable under Audiogram Display in the Tools menu" in the Computerized Patient Record System (CPRS), but the Board does not have access to the CPRS system.  Further, during his October 2014 videoconference hearing, the Veteran testified he underwent audiometric testing at the Nashville VA Medical Center about March 2013; treatment records associated with the evidentiary record are dated up to October 2010.  On remand, the AOJ should obtain all outstanding relevant VA treatment records, to include copies of all audiograms.

During his October 2014 videoconference hearing, the Veteran also testified that his hearing loss has worsened since his last VA examination in March 2011, especially if he does not wear his hearing aids.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected left ear hearing loss disability.

Temporary Total Evaluation

A January 2011 rating decision denied entitlement to a temporary total evaluation for convalescence following treatment for a service-connected disability.  In February 2011, the Veteran submitted a notice of disagreement with that denial.  To date, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to the timely notice of disagreement.  See also August 2014 Board remand.

Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding relevant VA treatment records dated from October 2010 to the present, as well as copies of the January 2010 and October 2010 audiograms, and any other audiograms associated with the Veteran's CPRS records, to include any from March 2013.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected left ear hearing loss disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail. 

The examiner must also fully describe the functional effects of the Veteran's hearing loss.

3. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to a temporary total evaluation for convalescence following treatment of a service-connected disability.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

4. After the above development has been completed, readjudicate the claim of entitlement to a compensable disability rating for left ear hearing loss disability.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

